Order filed December 3, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00250-CV
                                   ____________

   IN THE MATTER OF THE MARRIAGE OF JOSE DANIEL TORRES
         ALVARADO & MARTHA ARACELI GOMEZ MARTINEZ


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-23076

                                     ORDER

      Appellant’s brief discloses the name(s) of a person(s) who was a minor
when the underlying suit was filed. See Tex. R. App. P. 9.9(a)(3). Accordingly, the
brief is STRICKEN.

      Appellant is ordered to file a brief that complies with Texas Rule of
Appellate Procedure 9.9 on or before December 14, 2020.



                                     PER CURIAM



Panel consists of Justices Christopher, Jewell and Poissant.